DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 10 March 2022.

Claims 21-40 are as previously presented and claims 1-20 were previously cancelled.  In summary, claims 21-40 are pending in the application.

The terminal disclaimer received 10 March 2022 is approved and entered into the record, thus, the non-statutory double patenting rejection is hereby withdrawn.

Reasons for Allowance
In response to the amendment received 10 March 2022, the Examiner finds the Applicant’s arguments to be persuasive and has determined that the claims overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 21-40 are hereby withdrawn and there being no remaining issues, claims 21-40 and the application are now in condition for allowance.

The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed as noted above, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613